Citation Nr: 0406852	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 
coursework undertaken from August 2002 through December 2002, 
and from January 2003 through May 2003.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1971.  He died in April 1987.  The appellant is his 
son.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The appellant was enrolled at Diablo Valley College during 
the Fall of 2002 and the Spring of 2003.  The certifying 
official at Diablo Valley College certified 3 of the 
appellant's 12 credits he took in the Fall of 2002, and 3 
credits of the appellant's  14 credits he took in the Spring 
of 2003.  The appellant maintains that he should be paid for 
the remaining credits which were not certified during the 
Fall of 2002 and the Spring of 2003.  

It appears that the certifying official certified the 3 
credits for the Fall of 2002 and the 3 credits for the Spring 
of 2003 based on the appellant's program of education.  
However, there are contradictions regarding what program of 
study that the appellant was enrolled in.  The computer 
printouts of VA Forms 22-1999-4 from the Fall of 2002 and 
Spring of 2003 both list the appellant's "program" as a 
"BS Criminal Justice, transfer to CSU Hayward."  However, 
the appellant's registration statements from the Fall of 2002 
and Spring of 2003 both list the appellant's academic program 
as "AA.LIBAR.D", presumably for an Associate Arts degree in 
Liberal Arts.  

Because clarification of the aforementioned evidence is 
required before the Board can enter a decision on the 
appellant's claim, the claim must be remanded to the RO.  
38 C.F.R. § 19.9 (2003).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the certifying 
official from the Diablo Valley College 
and request that the certifying official 
provide the following information:

A.  In the Fall of 2002, in what 
program of education was the claimant 
enrolled?

B.  For the Fall of 2002, list the 
courses in which the claimant was 
enrolled, and for each course provide the 
following information:
	
(i).  State the number of 
credit hours the claimant earned for 
the course; and 
	
(ii).  State whether the course 
is part of the claimant's program of 
education.

C.  In the Spring of 2003, in what 
program of education was the claimant 
enrolled?

D.  For the Spring of 2003, list the 
courses in which the claimant was 
enrolled, and for each course provide the 
following information:
	
(i).  State the number of 
credit hours the claimant earned for 
the course; and 
	
(ii).  State whether the course 
is part of the claimant's program of 
education.

2.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations are properly 
applied in the development of the claim. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159.  

3.  Following completion of the 
development requested above, the RO 
should readjudicate the appellant's claim 
for payment of educational assistance 
benefits under Chapter 35 for coursework 
undertaken during the Fall of 2002 and 
the Spring of 2003, taking into account 
the entire record.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


